DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US 3860264). Douglas discloses a vehicle with pedals comprising:
A saddle (14);
a front wheel (11,17);
a supporting frame (15,16);
a pair of pedals (16,18);
a pair of rear wheels (21);
an oscillating mechanism (13, 23, 19’) between the supporting body  and the rear wheels,
wherein  the mechanism realizing the stabilizes the vehicle and steers the vehicle (see figure 5 and with help of the spring 23).
Regarding claim 2, wherein said oscillating mechanism comprises a rod (19') pivoted through an axis (axis of rod 19’, see figure 3) and configured as a cursor to move the axis to the right or to the left depending on the inclination of the body and of the user causing the rotation of the rear wheels (see figure 5) along their vertical axis and synchronously with each other.
Regarding claim 3, wherein said oscillating mechanism comprises elastic means (23) positioned along the axis (see figure 3 and 4) which guarantee the stability of the vehicle with pedals both from a standstill and in movement, both during rectilinear motion and during the steering phases.
Regarding claim 4, wherein the rear wheel are connected to each other by a rib (19) configured to guarantee stability and balance at the vehicle with pedals.
Regarding claim 5, wherein said saddle is steadily connected to an upper part of the supporting body (15) in a rearward position with respect to a vertical axis (see figure below) passing through the center of a horizontal segment (see figure below) connecting the pedals.
Regarding claim 6, wherein the saddle is inclined with respect to the vertical axis at an angled between 15 and 35 degrees (see figure 1 which is also the figure below).
Regarding claim 7, wherein  the pedals are mounted on the supporting body in an eccentric position with respect to a center of the front wheels (see figure 2).
Regarding claim 8, wherein the front wheel swings along a Z axis (see figure below) passing through the center of the front wheel and for rod (19’) of the oscillating mechanism, resulting in the axis Z being almost parallel to the ground.



    PNG
    media_image1.png
    371
    413
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Thompson (US 11142274). Regarding claim 9, Douglas does not mention a sprocket and gears with a chain. However, Thompson discloses sprocket and gears with a chain (see figures 1,2 and 4) wherein, the sprockets and gears are designed to shift between gears for a vehicle. It would have been obvious for one of ordinary skill in the art to modify Douglas by adding sprockets, gears and a chain in order to provide the vehicle with the possibility of changing gears, which would enable the rider to change gears when going on an inclined surface.
Regarding claim 10, wherein the combination of Douglas and Thompson can be designed to have sprockets  with 24 teeth and be 100 millimeters, additionally the gears can  have 16 teeth and be 75 mm, as a designed choice or due to a specific size of the vehicle.
Regarding claim 11, Douglas does not mention the size of the vehicle, however, one of ordinary skill in the art would find it obvious that the vehicle can be built in different sizes, in order to fit a 5 foot tall person or a seven foot tall person, wherein one of those sizes can be of 75 centimeters in length and 80 centimeters in height.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618